Title: From Thomas Jefferson to Henry Dearborn, 17 May 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir
                     
                     Monticello May 17. 08.
                  
                  Yours of the 12th. was recieved last night. I presume we must employ Herbaugh at N. Orleans, on the recommendation of others, not knowing him ourselves. the sooner he goes the better.
                  You will be so good as to use your own discretion as to the sending a vessel to Passamaquoddy. the special license is not signed by me: and as I do not know the particular course pursued, I have requested mr Gallatin to inform you of it whenever you think it necessary to send. I salute you with great affection.
                  
                     Th: Jefferson
                     
                  
               